Title: To Thomas Jefferson from Lyman Spalding, 8 February 1808
From: Spalding, Lyman
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Portsmouth N.H. Feby 8 1808
                  
                  Be pleased to accept a copy of the Portsmouth bill of mortality for AD 1807. With great esteem for your many virtues, I have the honour to be your most obt. & humble Servt.
                  
                     L. Spalding.
                  
               